DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Claims 1-16 are pending.
Claims 10-16 are withdrawn from further consideration as being directed to a non-elected invention.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-9 in the reply filed on 11 December 2020 is acknowledged.
Claims 10-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected non-elected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11 December 2020.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-7, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Publication JP 2013-121897 to Kinoshita cited in Information Disclosure Statement filed 12 March 2020 (herein Kinoshita ‘897, see machine translation) in view of Japanese Publication JP 2013-125118 to Kinoshita cited in Information Disclosure Statement filed 12 March 2020 (herein Kinoshita ‘118, see machine translation).
Regarding claim 1, Kinoshita ‘897 teaches a display cover glass having a curved surface formed portion (paragraph 0001) that is subjected to an ion exchange process, i.e. a chemical strengthening process (paragraphs 0025-0026).  Kinoshita ‘897 teaches that the thickness of the compressive stress B of the second region recited in the instant claims is thicker than the thickness of the compressive stress layer formed in the central region corresponding to depth LA in the first region recited in the instant claims (paragraph 0011).  Kinoshita ‘897 teaches that the thickness of the compressive stress layer formed in the curved surface region can be 100 µm when the curved surface region has a total thickness of 0.4 mm and 60 µm when the curved surface region has a total thickness of up to 3.0 mm (paragraph 0013).  Kinoshita ‘897 also teaches that the thickness of the compressive stress layer formed in the central region of 80 µm when the central region has a total thickness of 0.4 mm and 50 µm when the central region has a total thickness of up to 3.0 mm (paragraph 0012).  These thicknesses of the compressive stress layers overlap the claimed range and result in a ratio of at least 1.2 which meets the claimed limitations.  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. MPEP 2144.05 (I).
Kinoshita ‘897 is silent as to the total thickness of the curved surface region being thicker than the total thickness of the central region.
Kinoshita ‘118 teaches a display cover glass having a curved surface formed portion (paragraph 0001) that is subjected to an ion exchange process, i.e. a chemical strengthening process (paragraphs 0022-0024).  Fig 8 of Kinoshita ‘118 shows a side region 15 and a curved surface region 14 surrounds a central region 13 that are thicker than the central region (paragraph 0056).  

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Kinoshita ‘118 teaches that curved surface region 14 has a thickness that is 0.5 to 2.5 mm more than the thickness of the central region (paragraph 0056).  Fig 8 shows that side region 15 is about the same thickness as curved surface region 14.  Kinoshita ‘118 teaches that the thickness of all three regions is in the range of 0.4 to 3.0 mm (paragraph 0057).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display cover glass of Kinoshita ‘897 to have the thicknesses and thickness relationship of Kinoshita ‘118 because it can maintain a predetermined strength in the curved surface region particularly where the radius is the smallest (paragraph 0066).
Examiner notes that Fig 8 of Kinoshita ‘118 shows that central region 13, curved surface region, and side region 15 appear to have a constant thickness.  This meets the requirements of instant claim 1 wherein the first region has a thickness that in a range of from a minimum thickness, WA, to 110% of the minimum thickness and the second region has a thickness of from 110% of the minimum thickness of the first region to a maximum thickness, WB.
Regarding claim 2
The thicknesses taught by Kinoshita ‘118 result in a ratio of thicknesses of the side/curved surface regions to the central region that ranges from 1.15 to 7.25 which overlaps the claimed range.  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. MPEP 2144.05 (I).
Regarding claim 3, Kinoshita ‘897 and Kinoshita ‘118 teach all the limitations of claim 1 as discussed above.
Fig 1 of Kinoshita ‘897 shows that the central region has a projection area that meets the claimed limitations.
Regarding claim 5, Kinoshita ‘897 and Kinoshita ‘118 teach all the limitations of claim 1 as discussed above.
As discussed above, Kinoshita ‘897 teaches that that thickness of the compressive stress layer in the central region is 50 to 80 µm (paragraph 0012), and Kinoshita ‘118 teaches that total thickness of the central region can be from 0.4 to 2.6 mm (maximum thickness of the curved surface region less the minimum thickness difference) (paragraphs 0056-0057).  This results in a ratio that ranges from 0.02 to 0.2 which overlaps the claimed range.  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. MPEP 2144.05 (I).
Regarding claim 6, Kinoshita ‘897 and Kinoshita ‘118 teach all the limitations of claim 1 as discussed above.
Fig 2 of Kinoshita ‘897 shows that the curved surface region curves away from the central region thereby meeting the claimed limitations.
Regarding claim 7, Kinoshita ‘897 and Kinoshita ‘118 teach all the limitations of claim 1 as discussed above.
Fig 4 of Kinoshita ‘897 shows that curved surface region has a minimum curvature radius on the back side of the display cover glass.
Regarding claim 9, Kinoshita ‘897 and Kinoshita ‘118 teach all the limitations of claim 1 as discussed above.
Kinoshita ‘897 teaches that the display cover glass can be used in an electronic device such as a mobile phone (paragraph 0003).
Claims 4 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Publication JP 2013-121897 to Kinoshita cited in Information Disclosure Statement filed 12 March 2020 (herein Kinoshita ‘897, see machine translation) in view of Japanese Publication JP 2013-125118 to Kinoshita cited in Information Disclosure Statement filed 12 March 2020 (herein Kinoshita ‘118, see machine translation) as applied to claim 1 above and in further view of U.S. Pre-grant Publication 2017/0082577 to Roussev et al. (herein Roussev).
Regarding claims 4 and 8, Kinoshita ‘897 and Kinoshita ‘118 teach all the limitations of claim 1 as discussed above.
Kinoshita ‘897 is silent as to the composition of the glass or the profile of the compressive stress having a gradient as recited in instant claim 4.
Roussev teaches an ion-exchanged chemically strengthened glass containing lithium (abstract).  Fig 4 of Roussev shows the stress profile of the chemically strengthened Li-containing glass (paragraph 0028), and where the stress profile crosses between the compressive and tensile stress regions, i.e. where the compressive stress is equal to zero, the gradient appears to be greater than -2.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display cover glass of Kinoshita ‘897 to use the glass of Roussev because it results in a stress profile that is helpful in preventing fracture when the glass is subjected to force on its edge (paragraph 0006). 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY M DAVIS whose telephone number is (571)272-6957.  The examiner can normally be reached on M-F 7-4:30, off 2nd Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria V Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZACHARY M DAVIS/Examiner, Art Unit 1783